Title: To James Madison from Hugh Nelson, 28 January 1812
From: Nelson, Hugh
To: Madison, James


Sir,Jany. 28. 1812:
Understanding that there is a vacancy on the Bench in the Mississippi Territory by the resignation of Judge Fitts, I have presumed to name to the Government my friend Mr. Joseph Jones Monroe, a Gentleman of the Bar, who has resided for some time at Charlottesville engaged in the practice of the Law. This Gentleman has stood at the Bar for some years, sustaining a character respectable for his talents and legal learning, and honorable and proper in all his professional pursuits. He formerly filled the office of Attorney for the District, in the District Court of Northumberland, and was, as I have understood, in high estimation with all our State Judges. I beg leave to add as a Tribute to his Merit, that I have no doubt if the appointment shou’d be made, he will fill the station with honour and credit to himself and his Country. This address is made without his knowlege.
He is about removing to the Western Country, and this I shoud hope might supe[r]sede any objections which might arise from his local residence at presen⟨t⟩. With sentiments of great respect and sincere friendship I remain yr. hbl st.
Hugh Nelson
